Appeal from an ordpr of Supreme Cpurt, Schenectady County, Jismismng plaintiff’s complaint. Plaintiff and eq-ch defendant were employed by the General Electric Company. Plaintiff was on her way from work in defendant Schuth’s automobile- While still on the premises of the employer, the Schutb car collided with defendant Duglin’s car and plaintiff was injured. The action is for negligence. The injury was by fellow emplpypes bn the employer’s premises in which the course of employment is deemed to continue while thp employees are on their way home until egress is complete. Under a well-established rule the injury would he compensable by workmen’s compensation benefits, and if this would he so, the Supreme Court would have no jurisdiction pf the case. Order dismissing the complaint as to each defendant unanimously affirmed, with $1.0 costs and .disbursements. Present — Eqst.er, P. J., Heffernan, Brewster, Bergan and Coon, JJ.